Judgment was rendered in this case in the Circuit Court of Leon County on May 6, 1935, refusing relator below a peremptory writ of mandamus against the State Board of Administration (Chapter 14486, Acts 1929). The facts and circumstances of this case are similar to those brought for review here in the case of State, exrel. Andrews, v. Sholtz, Governor, 120 Fla. 423, 162 Sou. Rep. 865 (Opinion filed July 8, 1935), which last mentioned case was decided by this Court subsequent to the judgment below in this case.
The Circuit Judge ruled against plaintiff in error in this case on the same theory of law that he ruled against the plaintiff in error in the case of State, ex rel. Andrews, v. *Page 515 
Sholtz, supra. Since the judgment rendered on that theory was held erroneous in the last cited case, it must likewise be held erroneous in this case, which is an analogous view of the applicable law.
Therefore, upon the authority of State, ex rel. Andrews, v. Sholtz, supra, the judgment in this case is reversed and the cause remanded for further proceedings not inconsistent with the opinion in the case last referred to.
Reversed.
WHITFIELD, C.J., and TERRELL, BROWN and BUFORD, J.J., concur.